Title: To Thomas Jefferson from Robert R. Livingston, 1 October 1790
From: Livingston, Robert R.
To: Jefferson, Thomas



Dr. Sir
ClerMont 1st. Octr. 1790

The hope I entertained of meeting you at New York when I vissited it in Sepr. has induced me to delay answering your polite favor, disappointed in this hope, I cannot deny myself the pleasure of informing you that I have made some experiments which satisfy me that the friction on a spindle or gudgeons may, by the means I proposed, be reduced almost to nothing. As my trials were made with water (not having quicksilver at hand) I gave your objection the fairest chance since the base of the cylinder was necessarily larger as the medium was less dense. I find the fluid immediatly takes the direction of the cylinder and affords it so little obstruction that I do not know whether it might not be made to answer the purposes of a fly to a windmill. I have an idea upon this subject  which when I have reduced to practize I shall take liberty of communicating to you. When I first wrote to you upon the subject I had nothing farther in view than to diminish the friction on the wheel and spindle. But as a father who fondles his child daily thinks that he discovers new beauties in him, so I fancy I have discovered more important advantages in the plan I submitted to your consideration. The principal force to be overcome in a mill is that of the stones upon each other and on the corn. This Martin computes at one third of the weight of the upper millstone. Yet the weight of the millstone so far as it acts by a perpendicular pressure on the grain is injurious, good flower being made by attrition and bad, or as the millers term it, dead flower by its pressure. When a mill is overloaded or the wheat not eaqualy dispersed it can only relieve itself by raising a stone weighing perhaps 1600 weight. By reducing the weight to 100℔. and at the same time preserving the momentum of its original weight, I lessen the friction from 533 3/1 ℔ to 33 ⅓ ℔. and at the same time make the flower by attrition only. This circumstance taken with the one I first mentioned induces me to believe that much less water than is usually imployed may answer all the purposes of a grist mill, that the flower will be better and that great part of the trouble and expence of sharping the spindle and pecking the stones both of which will wear less will be saved.
Experience can allone determine what weight is necessary to the grinding of flower, and I am now only waiting for a workman to try it on one of my mills, and as it will be attended with less expence I shall prefer water to mercury in my first essay. Whether it succeeds or fails, I shall give myself the pleasure of communicating the result.
I thank you for the copy of your report on measures weights and coins. I had however received and read it before with great pleasure. The standard is happily chosen, and more particularly so if it should be adopted as the common measure of Europe. I do not know what greater accuracy will be required than that you propose. If however it should, as heat is always in our power, might not the thermometer be called in to your aid? On the subject of coins you have everything that can be wished by those who are pleased with the example of Europe, or the resolutions of Congress on this head. But I who consider the whole system as radically defective, while I admire your accuracy and ingenuity, wish to change it for my own. When I shall be fully satisfied under your hand that  you have sufficient leisure to read my reveries on this subject I shall take pleasure in communicating them. I am Dr. Sir with the utmost respect & esteem, Your Most Obt: Hum: Servt.,

R R Livingston

